c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date uil number info release date conex-143219-09 the honorable tammy baldwin member u s house of representatives e doty street suite madison wi attention --------------------------- dear congresswoman baldwin i am responding to your email dated date on behalf of a constituent who inquired about the deductibility of cobra premiums in general a taxpayer can deduct medical_expenses that he or she paid during the taxable_year for qualified medical_care to the extent that such expenses exceed of the taxpayer’s adjusted_gross_income insurance premiums that are paid during the taxable_year for medical_care are specifically included as a medical expense however if the insurance_policy provides payments for items other than medical_care such as indemnity for loss of life sight or limb the taxpayer may deduct only the premiums for the medical_care part of the policy if the charge for the premiums is reasonable the insurance_contract must separately identify the premiums for the medical_care or the provider must give them to the taxpayer in a separate statement in the congress passed the consolidated omnibus budget reconciliation act cobra which provided that qualifying individuals could choose to continue their medical insurance provided by their employer after leaving their employment these individuals had to pay the premiums to continue the insurance coverage this has become known as cobra coverage in the congress passed the american recovery and reinvestment act which provides a reduction in the premium for cobra coverage this reduction applies only to employees involuntarily terminated between date and date if the taxpayer elects this coverage the taxpayer is only responsible for paying of the premium provided that the cobra medical insurance premiums are paid for medical_care the premiums are a medical expense which to the extent it and other medical_expenses exceed of the taxpayer’s gross_income is deductible if a taxpayer qualifies for conex-143219-09 the premium reduction and elects such reduction the amount of the medical expense taken is limited to what is actually paid as a cobra premium please see notice_2009_27 i r b for further information regarding the cobra premium reduction and publication medical and dental expenses for further information on deducting medical and dental expenses both of these publications are available to download at our website www irs gov i hope this information is helpful if you have additional questions please call -------------- --------- or myself at -------------------- sincerely christopher f kane branch chief branch income_tax accounting
